9 N.Y.3d 957 (2007)
In the Matter of STEEL LOS III/GOYA FOODS, INC., Respondent,
v.
BOARD OF ASSESSORS OF COUNTY OF NASSAU et al., Appellants, and
BETHPAGE UNION FREE SCHOOL DISTRICT, Intervenor-Respondent. (Matter No. 1.)
BETHPAGE UNION FREE SCHOOL DISTRICT et al., Respondents,
v.
NASSAU COUNTY et al., Appellants, and
GOYA FOODS, INC., Respondent. (Matter No. 2.)
Court of Appeals of the State of New York.
Submitted October 1, 2007.
Decided October 23, 2007.
Motion by Port Washington Union Free School District for leave to appear amicus curiae on the appeal herein denied.